Citation Nr: 1531001	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for the service-connected diabetes mellitus type II with erectile dysfunction (ED), mild diabetic retinopathy, and cataracts.

3.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU) from July 30, 2008 to December 16, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1969 to July 1973, and is in receipt of the Combat Action Ribbon (CAR), among other military citations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  Additional evidence was received at the Board hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2014).  A transcript of the hearing is of record. 

The issue of entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II with ED, mild diabetic retinopathy, and cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the entire rating period on appeal, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, mild memory loss, constricted or restricted affect, disturbances of mood, difficulty establishing and maintaining effective relationships, some suicidal ideation, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities, difficulty adapting to stressful circumstances, and treated with medication.

2.  The Veteran reported one year of college education, has past relevant work experience as a meat wholesaler and truck driver, and has not worked since May 2008.

3.  For the entire rating period from July 30, 2008 to December 16, 2011, the service-connected disabilities are PTSD, to be rated at 70 percent; diabetic nephropathy with mild hypertension associated with diabetes mellitus type II, rated at 60 percent from December 16, 2011; diabetes mellitus type II with ED, mild diabetic retinopathy, and cataracts, rated at 20 percent; peripheral neuropathy of the right and left upper extremities, each rated at 20 percent; peripheral neuropathy of the right and left lower extremities, each rated at 10 percent; and tinnitus, rated at 10 percent.  The combined disability rating is to be 90 percent.

4.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 70 percent, and no higher, for PTSD are met from July 30, 2008, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met from July 30, 2008 to December 16, 2011.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

A May 2009 letter advised the Veteran regarding the claim for TDIU.  
In the February 2013 notice letter sent after the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating for PTSD and a TDIU, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the effective date once the benefits have been awarded.  The claims were subsequently readjudicated in October 2013 and November 2013.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied with respect to the claims, the timing defect was cured, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals adjudicated herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeals have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in October 2009 and March 2013.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the rating appeal for PTSD.  The VA PTSD examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  At the Board hearing, the Veteran testified that the PTSD had worsened since the October 2009 VA PTSD examination; however, the Veteran has since been provided with the March 2013 VA PTSD examination, which adequately addresses the symptomatology and functional impairment associated with PTSD.  See March 2013 VA PTSD examination report.  There has been neither allegation nor indication of a material change in condition since the March 2013 VA PTSD examination.  For these reasons, the Board finds that the VA PTSD examination reports are adequate for rating purposes, and there is no need for further examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions during the course of the hearing to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected PTSD.  There was no missing evidence identified during the course of the hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  

     Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Rating Analysis for PTSD

Service connection for PTSD with a 30 percent rating effective from July 24, 2006, was established in an unappealed April 2007 rating decision that became final. 
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 
The Veteran filed the current increased rating claim for PTSD on March 25, 2009; however, because an increased rating of 70 percent for PTSD is being granted for reasons explained below, and a VA psychiatry initial evaluation note dated on July 30, 2008 shows report of increased PTSD symptomatology and impairment, the Board finds that an informal increased rating claim for PTSD was received on July 30, 2008.  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

For the entire increased rating period on appeal (i.e., from July 30, 2008), PTSD has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating when not easily distinguishable.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the PTSD disability picture more closely approximated the criteria for a 70 percent rating under DC 9411 for the entire rating period on appeal.  During the rating period, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, constricted or restricted affect, disturbances of mood (i.e., depression, anxiety, and irritability), difficulty establishing and maintaining effective relationships, suicidal ideation, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities (i.e., hypervigilance), and difficulty adapting to stressful circumstances.  See, e.g., July 2008 VA psychiatry initial evaluation note (noting sleep impairment, recent incident involving a physical assault of a police officer, intermittent suicidal ideation, impulsivity and impaired judgment, hallucinations, and some paranoia), April 2010 VA psychiatry note (noting sleep impairment, restricted affect, irritability, depressed and anxious mood, and hypervigilance); SSA-4734-F4-SUP (noting moderately limited ability to complete a normal work day and work week without interruptions from psychologically based symptoms, perform at a consistent pace without an unreasonable number and length of rest periods, interact appropriately with the general public, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, and respond appropriately to changes in the work setting);  SSA-2506-BK (noting a short temper and difficulty with stress).  

Although the October 2009 and March 2013 VA PTSD examiners assigned GAF scores of 62 and 60, respectively, which is consistent with moderate mild to moderate impairment or symptoms due to PTSD, VA mental health care providers typically assigned lower GAF scores ranging from 42 to 48 during the rating period, which indicates serious impairment or symptoms associated with PTSD.  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the severity, frequency, and duration of PTSD symptoms and the associated functional impairment approximate the 70 percent rating criteria (or a lesser included rating) under DC 9411 for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7.     

The Board next finds that the weight of the evidence is against a finding that the PTSD disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9411 for any period.  The weight of the evidence is against a finding that PTSD symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating or that PTSD symptoms cause total occupational and social impairment at any time during the rating period.  

As stated above, the Veteran has reported intermittent suicidal ideation during the rating period; however, he has consistently denied any intention or plan to commit a suicidal act, and has consistently denied having homicidal ideation or any plan to commit a homicidal act.  The evidence shows one incident of an assault of a police officer when the Veteran believed that someone had broken into his backyard, an incident of tightening his arm around his wife's neck before fully awakening, and a remote history of having assaulted a former supervisor many years ago, but no indication of a history of hurting others.  Furthermore, the incident with the Veteran's wife is already contemplated by the psychiatric symptom of chronic sleep impairment because the Veteran was only partially awake when the incident occurred and stopped the action once he heard his wife scream and awakened fully.  Thus, the weight of the evidence shows no persistent danger of hurting self or others.  The evidence shows one report of hallucinations in July 2008, but the Veteran has otherwise typically denied having hallucinations and delusions to mental health professionals, to include at the time of the July 2009 and March 2013 VA PTSD examinations.  Thus, the weight of the evidence is against a finding of gross impairment in thought processes or persistent delusions or hallucinations.  

Because the evidence shows orientation to time and place throughout the rating period, the evidence does not show disorientation to time or place.  Although there is some evidence of memory impairment such as losing concentration and getting distracted while on the computer and forgetting what he intended to do, the evidence does not show memory loss to the degree that the Veteran has not recalled the names of close relatives, his own (former) occupation, or his own name.     

Additionally, the weight of the evidence is against a finding of total social impairment or occupational impairment due to PTSD.  The Veteran married his second wife in 2008 and has remained married throughout the rating period.  Although he had some difficulty getting along with family, friends, and neighbors due to PTSD symptomatology during the rating period, he reported talking on the phone with relatives daily, having a couple of good friends that live in other states, and online communication with former classmates.  See, e.g., April 2009 SSA-3373-BK Form and March 2013 VA PTSD examination report.  At the March 2013 VA Diabetes Mellitus examination, the Veteran reported playing softball periodically and organizing and grading umpires for softball.  Collectively, this evidence weighs against a finding of total social impairment.  Also, at the October 2009 VA PTSD examination, the Veteran reported that he was no longer working due to physical limitations, not PTSD.  The October 2009 and March 2013 VA PTSD examiners each opined that the Veteran's PTSD was not severe enough to result in total occupational and social impairment.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to PTSD symptomatology, the evidence showing that PTSD symptoms have not caused total occupational or social impairment throughout the rating period weighs against a finding that the schedular criteria for a 100 percent rating are met for any period.   

Extraschedular Referral Analysis

The Board has further considered whether the increased and initial rating appeals warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the current 70 percent rating for the entire rating period.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptoms of chronic sleep impairment, mild memory loss, constricted or restricted affect, disturbances of mood, difficulty establishing and maintaining effective relationships, some suicidal ideation, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities, and difficulty adapting to stressful circumstances and treated with medication.  The PTSD symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria are adequate to rate the PTSD disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

For the entire rating period from July 30, 2008 to December 16, 2011, the service-connected disabilities are PTSD, now rated at 70 percent; diabetic nephropathy with mild hypertension associated with diabetes mellitus type II, rated at 60 percent from December 16, 2011; diabetes mellitus type II with ED, mild diabetic retinopathy, and cataracts, rated at 20 percent; peripheral neuropathy of the right and left upper extremities, each rated at 20 percent; peripheral neuropathy of the right and left lower extremities, each rated at 10 percent; and tinnitus, rated at 10 percent.  The combined disability rating is now 90 percent.  Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., PTSD), and the combined rating for the service-connected disabilities is 90 percent; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities.  The Veteran has one year of college education, has past relevant work as a baseball coach in the minor leagues, distributor, meat wholesaler and truck driver, and has not worked since May 2008 due to physical limitations.  See, e.g. October 2009 VA PTSD examination report.  Throughout the rating period, PTSD was manifested by chronic sleep impairment, mild memory loss, constricted or restricted affect, disturbances of mood, difficulty establishing and maintaining effective relationships, some suicidal ideation, impaired impulse control with periods of violence, obsessional rituals interfering with routine activities, difficulty adapting to stressful circumstances, and treated with medication.  Peripheral neuropathy of the upper and lower extremities was manifested by decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the upper and lower extremities, and pain.  See October 2009 VA peripheral nerves examination report.  Diabetic retinopathy and cataracts was manifested by some vision difficulty (e.g., retinal hemorrhage, itching, glare, blurring, and floaters).  See November 2009 VA eye examination report.   The October 2009 VA peripheral nerves examiner and November VA eye examiner opined that the diabetic peripheral neuropathy of the upper and lower extremities and the diabetic retinopathy and cataracts had significant effects on the Veteran's occupational activities.  See Social Security Administration Disability Determination and Transmittal (determining that the Veteran became too disabled to work as of May 2008, in part, due to diabetic peripheral neuropathy).  

When the Veteran's symptoms and impairment due to service-connected disabilities are viewed in relation to past work experience, education, and training, the fact that the Veteran has difficulty lifting and carrying and decreased manual dexterity due to diabetic peripheral neuropathy, vision problems due to diabetic retinopathy and cataracts, and difficulty interacting with the public, daytime drowsiness and fatigue resulting from chronic sleep impairment, and difficulty managing periods of stress due to PTSD becomes more significant.  The Veteran's past work experience as a meat wholesaler and distributor likely required interaction with others, lifting and carrying, and included periods of stress.  The Veteran's past work experience as a truck driver likely required frequent lifting and carrying heavy loads, and alertness with good vision for driving safety.  The past work experience as a baseball coach in the minor leagues likely required frequent social interaction and involved periods of stress.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow substantially gainful employment solely due to the service-connected disabilities; therefore, a TDIU is warranted for the period from July 30, 2008 to December 16, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As to the period from December 16, 2011, the Board decision grants higher disability rating of 70 percent for PTSD; therefore, when the Board decision is implemented, the Veteran will have a combined disability rating of 100 percent for the period from December 16, 2011.  Consequently, for the period from December 16, 2011, pursuant to the outcome of this decision, the Veteran is in receipt of a total schedular rating, and a TDIU is not warranted as the combined schedular rating is not "less than total" for this period.  38 C.F.R. §§ 4.16(a), 4.25, 4.26 (2014).


ORDER

An increased disability rating of 70 percent, but no higher, for PTSD for the entire rating period on appeal (i.e., from July 30, 2008, forward) is granted.

For the period from July 30, 2008 to December 16, 2011, a TDIU is granted.



REMAND

Increased Rating for Diabetes Mellitus Type II

The issue of entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II with (noncompensable) erectile dysfunction, (noncompensable) mild diabetic retinopathy, and (noncompensable) cataracts is remanded for updated VA treatment records and to obtain a supplemental VA medical opinion addressing the functional impairment caused by the diabetes mellitus type II.  The criteria for higher ratings under DC 7913 for diabetes mellitus contemplate the frequency of insulin injections, among other symptomatology.  

The Veteran contends that an increased rating for diabetes mellitus type II is warranted because management of diabetes mellitus has worsened and now requires insulin shots multiple times per day prior to each meal.  See June 2014 VA Form 21-0958; see also April 2010 VA Form 21-526b (requesting an increased rating for diabetes mellitus type II due to an increase in medication).  The most recent VA treatment record is a VA primary care note dated on June 16, 2010, which reads that insulin injection was prescribed for once in the evening; however, the June 2010 VA primary care provider also wrote at that time that a decision would be made the following month as to whether to add a second dose of insulin for management of diabetes mellitus.  At the March 2013 VA medical examination, the VA medical examiner noted that management of diabetes mellitus required more than one injection of prescribed insulin per day, and the Veteran testified at the May 2015 Board hearing that management of diabetes mellitus required insulin injections twice a day.  

Thus, between the June 2010 primary care visit and the March 2013 VA diabetes mellitus examination, the frequency of insulin injection increased; however, no VA treatment records for the approximate three year period have been obtained to help determine the date of increased frequency of insulin injection or any other symptoms or functional impairment that may be present related to the management of diabetes mellitus during the period.  Because these records are pertinent to the increased rating appeal for diabetes mellitus type II and must be considered to determine whether an increased rating may be warranted, to include consideration of a staged rating, a remand for updated VA treatment records is needed.

Accordingly, the issue of an increased rating in excess of 20 percent for diabetes mellitus type II with ED, mild retinopathy, and cataracts is REMANDED for the following actions:

1.  Obtain any records pertaining to the Veteran's treatment from June 2010 to the present at the William V. Chappell, Jr., VA Satellite Outpatient Clinic in Daytona Beach, Florida, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


